Exhibit 10.20

 

EXECUTION COPY

 

SEVERANCE AGREEMENT AND MUTUAL RELEASE

RECITALS

This Severance Agreement and Mutual Release (“Agreement”) is made by and between
Said Mohammadioun (“Executive”) and Intellisync Corporation (“Company”)
(collectively referred to as the “Parties” and individually a “Party”):

WHEREAS, Executive has been a senior Executive and member of the Company’s Board
of Directors since December 29, 2003;

WHEREAS, Company and Executive have entered into Stock Option Agreements dated
December 29, 2003, December 22, 2004, and March 1, 2004, granting Executive the
option to purchase shares of Company’s common stock subject to the terms and
conditions of Company’s 2002 Stock Plan, as amended, and the Stock Option
Agreement (collectively, the “Stock Agreements”)

WHEREAS, the Executive has submitted his resignation from the Company as the
Company’s Chief Technology Officer effective October 14, 2005; and

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that
each Party may have against the other Party arising or in any way related to
Executive’s employment with, or separation from, Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

AGREEMENT AND COVENANTS


1.             TERMINATION OF EMPLOYMENT.  COMPANY AND EXECUTIVE ACKNOWLEDGE AND
AGREE THAT EXECUTIVE’S RESIGNATION FROM THE COMPANY IS EFFECTIVE OCTOBER 14,
2005 (THE “TERMINATION DATE”).


2.             CONSIDERATION.


(A)           SEVERANCE PAYMENTS.  IN CONSIDERATION FOR EXECUTING THIS
AGREEMENT, COMPANY AGREES TO PAY EXECUTIVE AS SEVERANCE PAY, THE EQUIVALENT OF
EXECUTIVE’S BASE SALARY THROUGH DECEMBER 31, 2005, LESS APPLICABLE WITHHOLDING,
IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES.  THE COMPANY SHALL
NOT BE OBLIGATED TO MAKE ANY SUCH PAYMENT UNTIL AFTER THE EFFECTIVE DATE. 
EXECUTIVE ACKNOWLEDGES THAT COMPANY WILL ISSUE TO HIM A FORM W-2 IN CONNECTION
WITH SUCH PAYMENTS.


(B)           STOCK.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE STOCK
AGREEMENTS, THE PARTIES AGREE THAT FOR PURPOSES OF DETERMINING THE NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK WHICH EXECUTIVE IS ENTITLED TO PURCHASE
FROM THE COMPANY PURSUANT TO THE EXERCISE OF OUTSTANDING OPTIONS, EXECUTIVE
SHALL, AS OF THE TERMINATION DATE, BE VESTED AS TO THAT NUMBER OF OPTION SHARES
AS TO WHICH EXECUTIVE WOULD HAVE BEEN VESTED UNDER THE

 

--------------------------------------------------------------------------------


 


STOCK OPTION AGREEMENTS HAD EXECUTIVE REMAINED EMPLOYED WITH THE COMPANY THROUGH
DECEMBER 31, 2005 (COLLECTIVELY, THE “VESTED OPTION SHARES”).  THE PARTIES AGREE
THAT AS OF THE TERMINATION DATE, THE VESTED OPTION SHARES TOTAL TWO HUNDRED
FORTY-FIVE THOUSAND TWO HUNDRED TWENTY (245,220) SHARES (WHICH INCLUDES THE
ADDITIONAL VESTING DESCRIBED IN THE PRECEDING SENTENCE).  TO THE EXTENT OPTION
SHARES ARE NOT VESTED ON THE TERMINATION DATE, THEY SHALL BE TREATED IN
ACCORDANCE WITH THE STOCK AGREEMENTS UPON THE TERMINATION DATE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE STOCK AGREEMENTS, EXECUTIVE SHALL HAVE THE RIGHT
TO EXERCISE HIS VESTED STOCK OPTIONS UNTIL (6) MONTHS FOLLOWING THE TERMINATION
DATE (APRIL 14, 2006).


(C)           BENEFITS. EXECUTIVE’S HEALTH INSURANCE BENEFITS SHALL CEASE AS OF
OCTOBER 31, 2005, SUBJECT TO EXECUTIVE’S RIGHT TO CONTINUE HIS HEALTH INSURANCE
UNDER CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (“COBRA”).  THE COMPANY
AGREES THAT IN THE EVENT EXECUTIVE ELECTS COBRA CONTINUATION COVERAGE, THE
COMPANY SHALL PAY ANY COBRA PREMIUMS FOR EXECUTIVE, EXECUTIVE’S SPOUSE AND
EXECUTIVES DEPENDENT CHILDREN FOR A PERIOD THROUGH DECEMBER 31, 2005, UNLESS
EXECUTIVE OBTAINS COMPARABLE COVERAGE WITH A NEW EMPLOYER PRIOR TO THE
EXPIRATION OF SAID PERIOD (IN WHICH EVENT EXECUTIVE AGREES TO IMMEDIATELY NOTIFY
COMPANY OF SAID EVENT).  EXECUTIVE’S PARTICIPATION IN ALL OTHER BENEFITS AND
INCIDENTS OF EMPLOYMENT WITH COMPANY, EXCEPT AS PROVIDED HEREIN, SHALL CEASE ON
THE TERMINATION DATE.  EXECUTIVE SHALL CEASE ACCRUING EMPLOYEE BENEFITS,
INCLUDING, BUT NOT LIMITED TO, VACATION TIME AND PAID TIME OFF AS OF THE
TERMINATION DATE.


(D)           OFFICE EMAIL ACCESS AND LAPTOP COMPUTER.  COMPANY AGREES THAT
UNTIL DECEMBER 31, 2005, EXECUTIVE SHALL CONTINUE TO HAVE ACCESS TO HIS COMPANY
EMAIL, CALENDAR, CONTACTS AND OTHER ELECTRONIC FILES.  IN ADDITION, COMPANY
SHALL, UPON REQUEST BY EXECUTIVE, SELL TO THE EXECUTIVE THE LAPTOP COMPUTER USED
BY EXECUTIVE AS AN EMPLOYEE AT A PRICE EQUAL TO THE FULLY DEPRECIATED BOOK VALUE
OF SUCH LAPTOP COMPUTER ON THE BOOKS OF THE COMPANY..


(E)           EXPENSE REIMBURSEMENT.  PROVIDED EXECUTIVE SUBMITS APPROPRIATE
DOCUMENTATION BY OCTOBER 31, 2005, THE COMPANY AGREES TO REIMBURSE HIS
REASONABLE BUSINESS EXPENSES IN ACCORDANCE WITH COMPANY POLICY.


3.             CONFIDENTIAL INFORMATION.  EXECUTIVE SHALL CONTINUE TO MAINTAIN
THE CONFIDENTIALITY OF ALL CONFIDENTIAL AND PROPRIETARY INFORMATION OF COMPANY
AND SHALL CONTINUE TO COMPLY WITH THE TERMS AND CONDITIONS OF THE NONCOMPETE
AGREEMENT.  PRIOR TO THE TERMINATION DATE, UNLESS EARLIER REQUESTED BY THE
COMPANY, EXECUTIVE SHALL RETURN ALL OF COMPANY’S PROPERTY AND CONFIDENTIAL AND
PROPRIETARY INFORMATION IN HIS POSSESSION TO COMPANY.


4.             PAYMENT OF SALARY.  NOT LATER THAN THE TERMINATION DATE, THE
COMPANY SHALL DELIVER TO EXECUTIVE A CHECK REPRESENTING ALL WAGES DUE AND OWING
AS OF THAT DATE (OTHER THAN THE SALARY CONTINUATION PAYMENTS REQUIRED UNDER
SECTION 2(A)), INCLUDING ANY ACCRUED VACATION PAY.  EXECUTIVE HEREBY
ACKNOWLEDGES AND REPRESENTS THAT UPON RECEIPT OF PAYMENT IN FULL OF ALL PAYMENTS
REQUIRED UNDER SECTION 2, ABOVE, THE COMPANY SHALL HAVE THEN PAID ALL SALARY,
WAGES, BONUSES, ACCRUED VACATION, COMMISSIONS AND ANY AND ALL OTHER MONETARY
BENEFITS DUE TO EXECUTIVE THROUGH THE TERMINATION DATE.

 

 

2

--------------------------------------------------------------------------------


 


5.             RELEASE OF CLAIMS BY EXECUTIVE.  EXECUTIVE AGREES THAT THE
FOREGOING CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING
OBLIGATIONS OWED TO EXECUTIVE BY COMPANY AND ITS OFFICERS, DIRECTORS, MANAGERS,
SUPERVISORS, AGENTS AND EMPLOYEES RELATING TO HIS EMPLOYMENT BY THE COMPANY. 
EXECUTIVE, ON HIS OWN BEHALF, AND ON BEHALF OF HIS RESPECTIVE HEIRS, FAMILY
MEMBERS, EXECUTORS, AGENTS, AND ASSIGNS, HEREBY FULLY AND FOREVER RELEASES
COMPANY AND ITS OFFICERS, DIRECTORS, MANAGERS, AGENTS, EMPLOYEES, INVESTORS,
STOCKHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR
AND SUCCESSOR CORPORATIONS, AND ASSIGNS, FROM, AND AGREES NOT TO SUE CONCERNING,
ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY
KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT
EXECUTIVE MAY POSSESS ARISING FROM ANY OMISSIONS, ACTS OR FACTS THAT HAVE
OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT RELATING TO
HIS EMPLOYMENT BY THE COMPANY AND THE TERMINATION THEREOF INCLUDING, WITHOUT
LIMITATION:


(A)           ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH COMPANY AND THE TERMINATION OF THAT RELATIONSHIP;


(B)           ANY AND ALL CLAIMS RELATING TO, OR ARISING FROM, EXECUTIVE’S RIGHT
TO PURCHASE, OR ACTUAL PURCHASE OR SALE OF SHARES OF CAPITAL STOCK OF COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD, MISREPRESENTATION, BREACH
OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW, AND
SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;


(C)           ANY AND ALL CLAIMS UNDER THE LAW OF ANY JURISDICTION INCLUDING,
BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT; CONSTRUCTIVE DISCHARGE
FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC POLICY; DISCRIMINATION;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF A COVENANT OF GOOD FAITH
AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY ESTOPPEL; NEGLIGENT OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES; DEFAMATION; LIBEL;
SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY; INVASION OF PRIVACY;
FALSE IMPRISONMENT; AND CONVERSION;


(D)           ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE SARBANES-OXLEY
ACT, THE FAIR LABOR STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, OLDER WORKERS
BENEFIT PROTECTION ACT; THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE
CALIFORNIA LABOR CODE;


(E)           ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;


(F)            ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;

 

 

3

--------------------------------------------------------------------------------


 


(G)           ANY CLAIM FOR ANY LOSS, COST, DAMAGE, OR EXPENSE ARISING OUT OF
ANY DISPUTE OVER THE NON-WITHHOLDING OR OTHER TAX TREATMENT OF ANY OF THE
PROCEEDS RECEIVED BY EXECUTIVE AS A RESULT OF THIS AGREEMENT; AND


(H)           ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

Company and Executive agree that the release set forth in this section shall be
and remain in effect in all respects as a complete general release as to the
matters released.  However, this release does not extend to any obligations
under this Agreement.  Notwithstanding the foregoing, if Company breaches this
Agreement (including, without limitation, the payment obligations of Company
hereunder), then this release shall be deemed to be null and void and of no
force or effect and any other obligations of the Executive hereunder shall be
deemed to terminate at such time.


6.             ACKNOWLEDGEMENT OF WAIVER OF CLAIMS UNDER ADEA.  EXECUTIVE
ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  EXECUTIVE AND THE COMPANY AGREE THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  EXECUTIVE ACKNOWLEDGES THAT
THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT IS IN ADDITION TO
ANYTHING OF VALUE TO WHICH EXECUTIVE WAS ALREADY ENTITLED.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT


(A)           HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT;


(B)           HE HAS UP TO TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS
AGREEMENT;


(C)           HE HAS SEVEN (7) DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT TO
REVOKE THE AGREEMENT;


(D)           THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL THE REVOCATION PERIOD
HAS EXPIRED; AND


(E)           NOTHING IN THIS AGREEMENT PREVENTS OR PRECLUDES EXECUTIVE FROM
CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THIS
WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION PRECEDENT, PENALTIES OR
COSTS FROM DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY FEDERAL LAW.


6A.          RELEASE OF CLAIMS BY COMPANY.  COMPANY, ON ITS OWN BEHALF, AND ON
BEHALF OF ITS RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, AGENTS, EMPLOYEES,
INVESTORS, STOCKHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES,
PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS FOREVER RELEASES EMPLOYEE
AND HIS HEIRS, FAMILY MEMBERS, EXECUTORS, AGENTS, AND ASSIGNS FROM, AND AGREES
NOT TO SUE CONCERNING, ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF ACTION RELATING
TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, THAT COMPANY MAY POSSESS ARISING FROM ANY OMISSIONS, ACTS OR FACTS
THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT
RELATING TO EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND THE TERMINATION THEREOF
INCLUDING, WITHOUT LIMITATION:

 

 

4

--------------------------------------------------------------------------------


 


(A)           ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EMPLOYEE’S
EMPLOYMENT RELATIONSHIP WITH COMPANY AND THE TERMINATION OF THAT RELATIONSHIP;


(B)           ANY AND ALL CLAIMS UNDER THE LAW OF ANY JURISDICTION INCLUDING,
BUT NOT LIMITED TO, BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF A
COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY
ESTOPPEL; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; BREACH OF FIDUCIARY DUTY;
BREACH OF DUTY OF LOYALTY; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT
OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES; DEFAMATION; LIBEL;
SLANDER; NEGLIGENCE; CONVERSION, AND ANY AND ALL CLAIMS FOR VIOLATION OF ANY
FEDERAL OR STATE CONSTITUTION AND FEDERAL, STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE CALIFORNIA BUSINESS & PROFESSIONS CODE, OR
SIMILAR LAWS; AND


(C)           ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

Company and Employee agree that the release set forth in this section shall be
and remain in effect in all respects as a complete general release as to the
matters released.  Notwithstanding, the Parties agree that the Company’s release
in this paragraph 6A does not apply to any misappropriation of Company trade
secret information nor to any criminal conduct against the Company for which
Executive may have been convicted such as fraud or embezzlement, and that it
similarly does not extend to any obligations incurred under this Agreement.
Notwithstanding the foregoing, if Executive breaches this Agreement, then this
release shall be deemed to be null and void and of no force or effect and any
other obligations of the Company hereunder shall be deemed to terminate at such
time.


7.             CIVIL CODE SECTION 1542.  THE PARTIES REPRESENT THAT THEY ARE NOT
AWARE OF ANY CLAIM BY EITHER OF THEM OTHER THAN THE CLAIMS THAT ARE RELEASED BY
THIS AGREEMENT.  EXECUTIVE AND COMPANY ACKNOWLEDGE THAT THEY HAVE EACH BEEN
ADVISED BY LEGAL COUNSEL AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Each of the Parties, being aware of said code section, agrees to expressly waive
any rights he or it may have thereunder, as well as under any other statute or
common law principles of similar effect.

7.A.         Assistance to Company.  Executive agrees to render reasonable
transition assistance to Company, including, but not limited to, responding to
reasonable requests from the Company’s Board of Directors, Chief Executive
Officer, Chief Financial Officer, or the Company’s legal counsel in connection
with any and all existing or future litigation or procedures to perfect the
Company’s intellectual property rights.  Executive also agrees to furnish upon
reasonable request, information necessary in order to assist the Company in

 

 

5

--------------------------------------------------------------------------------


 

meeting the Company’s reporting requirements and Executive’s continuing Section
16 reporting obligations on a timely manner and as prescribed by the then
current SEC and/or applicable exchange rules.


8.             INSIDER STATUS.


(A)           EXECUTIVE ACKNOWLEDGES THAT PRIOR TO THE TERMINATION DATE, HE WILL
CONTINUE TO HAVE BE A “SECTION 16 INDIVIDUAL” AS DEFINED UNDER COMPANY’S INSIDER
TRADING POLICY, AS AMENDED THROUGH THE DATE HEREOF, A COPY OF WHICH EXECUTIVE
ACKNOWLEDGES HE HAS PREVIOUSLY RECEIVED.  FROM THE DATE EXECUTIVE EXECUTES THIS
AGREEMENT THROUGH THE TERMINATION DATE, COMPANY SHALL TAKE REASONABLE EFFORTS TO
NOT MAKE EXECUTIVE PRIVY TO MATERIAL, NOT-PUBLIC INFORMATION REGARDING COMPANY
OF WHICH EXECUTIVE IS NOT ALREADY AWARE.  THE PARTIES AGREE THAT FOLLOWING THE
TERMINATION DATE, EXECUTIVE WILL NO LONGER BE A SECTION 16 INDIVIDUAL.


(B)           NOTWITHSTANDING THE FOREGOING, EXECUTIVE ACKNOWLEDGES AND AGREES
THAT (I) HE SHALL BE SUBJECT TO ALL APPLICABLE LAWS WITH RESPECT TO TRADING ON
MATERIAL, NONPUBLIC INFORMATION REGARDING COMPANY AND (II) HE, AND NOT COMPANY,
SHALL BE RESPONSIBLE FOR ALL REPORTING OBLIGATIONS THAT EXECUTIVE MAY HAVE UNDER
SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“SECTION 16” AND
THE “EXCHANGE ACT” RESPECTIVELY).


(C)           EXECUTIVE SHALL CONTINUE TO BE COVERED BY ALL INDEMNIFICATION
PROVISIONS APPLICABLE TO OFFICERS OF THE COMPANY PURSUANT TO THE COMPANY’S
CHARTER AND BY-LAWS AND PURSUANT TO ANY INDEMNIFICATION AGREEMENTS OR PROGRAMS
FOR THE BENEFIT OF OFFICERS OR DIRECTORS OF THE COMPANY.  THE RIGHTS OF
EXECUTIVE UNDER THIS PARAGRAPH 8(C) SHALL SURVIVE AND BE APPLICABLE FOR SO LONG
AS EXECUTIVE MAY BE SUBJECT TO ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION,
LIABILITY, COST OR EXPENSE IN RESPECT OF WHICH THIS PARAGRAPH IS INTENDED TO
PROTECT AND INDEMNIFY HIM.


9.             NO PENDING OR FUTURE LAWSUITS.  THE PARTIES EACH REPRESENT THAT
THEY HAVE NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN THEIR NAME, OR ON BEHALF OF
ANY OTHER PERSON OR ENTITY, AGAINST THE OTHER PARTY OR IN THE CASE OF EXECUTIVE,
AGAINST ANY OFFICER OR DIRECTOR OF THE COMPANY.  THE PARTIES ALSO EACH REPRESENT
THAT THEY DO NOT INTEND TO BRING ANY CLAIMS ON THEIR OWN BEHALF OR ON BEHALF OF
ANY OTHER PERSON OR ENTITY AGAINST THE OTHER PARTY OR IN THE CASE OF EXECUTIVE,
AGAINST ANY OFFICER OR DIRECTOR OF THE COMPANY.


10.           CONFIDENTIALITY.  THE PARTIES EACH ACKNOWLEDGE THAT THE OTHER’S
AGREEMENT TO KEEP THE TERMS AND CONDITIONS OF THIS AGREEMENT CONFIDENTIAL WAS A
MATERIAL FACTOR ON WHICH ALL PARTIES RELIED IN ENTERING INTO THIS AGREEMENT.
EACH OF THE PARTIES AGREES TO USE HIS OR ITS BEST EFFORTS TO MAINTAIN IN
CONFIDENCE THE EXISTENCE OF THIS AGREEMENT, THE CONTENTS AND TERMS OF THIS
AGREEMENT, AND THE CONSIDERATION FOR THIS AGREEMENT (HEREINAFTER COLLECTIVELY
REFERRED TO AS “SETTLEMENT INFORMATION”). EACH OF THE PARTIES AGREES TO TAKE
EVERY REASONABLE PRECAUTION TO PREVENT DISCLOSURE OF ANY SETTLEMENT INFORMATION
TO THIRD PARTIES, AND AGREES THAT THERE WILL BE NO PUBLICITY, DIRECTLY OR
INDIRECTLY, CONCERNING ANY SETTLEMENT INFORMATION.  EACH OF THE PARTIES AGREES
TO TAKE EVERY PRECAUTION TO DISCLOSE SETTLEMENT INFORMATION ONLY TO THOSE
ATTORNEYS, ACCOUNTANTS, GOVERNMENTAL ENTITIES, AND FAMILY MEMBERS WHO HAVE A
REASONABLE NEED TO KNOW OF SUCH SETTLEMENT INFORMATION.  NOTWITHSTANDING, THE
PARTIES AGREE THAT WITH RESPECT TO THE

 

 

6

--------------------------------------------------------------------------------


 


COMPANY’S OBLIGATIONS PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH, THEY SHALL
EXTEND ONLY TO THE COMPANY’S EXECUTIVE OFFICERS AND MEMBERS OF THE BOARD OF
DIRECTORS, AND THEN ONLY FOR SO LONG AS THEY ARE EXECUTIVES OR DIRECTORS OF THE
COMPANY.  THE FOREGOING PROVISIONS OF THIS PARAGRAPH 10 SHALL NOT BE APPLICABLE
TO ANY LEGALLY REQUIRED DISCLOSURE OR IN THE EVENT AND AFTER ANY SUCH LEGALLY
REQUIRED DISCLOSURE.  THE COMPANY SHALL GIVE EXECUTIVE REASONABLE OPPORTUNITY TO
COMMENT ON ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURES THAT THE COMPANY IN
GOOD FAITH DETERMINES TO RELEASE CONCERNING EXECUTIVE’S DEPARTURE FROM THE
COMPANY.


11.           NO COOPERATION.  EXECUTIVE AGREES THAT HE WILL NOT ENCOURAGE,
COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR
PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS BY ANY THIRD PARTY AGAINST THE COMPANY UNLESS UNDER A SUBPOENA OR
OTHER COURT ORDER TO DO SO.  EXECUTIVE SHALL INFORM THE COMPANY IN WRITING
WITHIN 10 DAYS OF RECEIVING ANY SUCH SUBPOENA OR OTHER COURT ORDER.


12.           NON-DISPARAGEMENT.  EACH OF THE PARTIES AGREES TO REFRAIN FROM ANY
DEFAMATION, LIBEL OR SLANDER OF THE RELEASEES, AND ANY TORTIOUS INTERFERENCE
WITH THE CONTRACTS, RELATIONSHIPS AND PROSPECTIVE ECONOMIC ADVANTAGE OF THE
OTHER.  THE COMPANY AGREES THAT ITS EXECUTIVE OFFICERS AND MEMBERS OF THE BOARD
OF DIRECTORS WILL REFRAIN FROM ANY DISPARAGEMENT, CRITICISM, DEFAMATION, SLANDER
OF EXECUTIVE, OR TORTIOUS INTERFERENCE WITH THE CONTRACTS AND RELATIONSHIPS OF
EXECUTIVE FOR SO LONG AS THEY ARE EXECUTIVES OR DIRECTORS OF THE COMPANY.  ANY
INQUIRY BY POTENTIAL FUTURE EMPLOYERS OF EXECUTIVE WITH RESPECT TO EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, SHALL BE DIRECTED TO CHERYL BORGONIA, DIRECTOR OF
HUMAN RESOURCES.  THE COMPANY SHALL RESPOND TO ANY SUCH INQUIRIES BY GIVING OUT
ONLY THE EXECUTIVE’S DATES OF EMPLOYMENT BY THE COMPANY.  THE PARTIES AGREE THAT
ANY POTENTIAL FUTURE EMPLOYERS MAY ALSO BE REFERRED BY THE EXECUTIVE OR BY THE
COMPANY TO THE CURRENT CHAIRMAN OF THE BOARD OF THE COMPANY.


13.           NON-SOLICITATION.  EXECUTIVE AGREES THAT FOR A PERIOD OF TWELVE
(12) MONTHS IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF THIS AGREEMENT,
EXECUTIVE SHALL NOT EITHER DIRECTLY OR INDIRECTLY SOLICIT, INDUCE, OR RECRUIT
ANY OF COMPANY’S EMPLOYEES TO LEAVE THEIR EMPLOYMENT, OR ATTEMPT TO SOLICIT,
INDUCE OR RECRUIT EMPLOYEES OF COMPANY, EITHER FOR HIMSELF OR ANY OTHER PERSON
OR ENTITY.


14.           NO ADMISSION OF LIABILITY.  THE PARTIES UNDERSTAND AND ACKNOWLEDGE
THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND SETTLEMENT OF DISPUTED CLAIMS. 
NO ACTION TAKEN BY THE PARTIES HERETO, OR EITHER OF THEM, EITHER PREVIOUSLY OR
IN CONNECTION WITH THIS AGREEMENT SHALL BE DEEMED OR CONSTRUED TO BE: (A) AN
ADMISSION OF THE TRUTH OR FALSITY OF ANY CLAIMS HERETOFORE MADE OR (B) AN
ACKNOWLEDGMENT OR ADMISSION BY EITHER PARTY OF ANY FAULT OR LIABILITY WHATSOEVER
TO THE OTHER PARTY OR TO ANY THIRD PARTY.


15.           COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT.


16.           ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF, OR RELATING TO, THE TERMS OF THIS AGREEMENT, ITS INTERPRETATION, AND ANY
OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION IN SANTA
CLARA COUNTY BEFORE THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.  THE PARTIES AGREE THAT THE
PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN
ANY COURT OF COMPETENT

 

 

7

--------------------------------------------------------------------------------


 


JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES AGREE THAT THE
PREVAILING PARTY IN ANY ARBITRATION SHALL BE AWARDED ITS REASONABLE ATTORNEYS’
FEES AND COSTS.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.


17.           AUTHORITY.  COMPANY REPRESENTS AND WARRANTS THAT THE UNDERSIGNED
HAS THE AUTHORITY TO ACT ON BEHALF OF COMPANY AND TO BIND COMPANY AND ALL WHO
MAY CLAIM THROUGH IT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  EXECUTIVE
REPRESENTS AND WARRANTS THAT HE HAS THE CAPACITY TO ACT ON HIS OWN BEHALF AND ON
BEHALF OF ALL WHO MIGHT CLAIM THROUGH HIM TO BIND THEM TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  EACH PARTY WARRANTS AND REPRESENTS THAT THERE ARE
NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS IN LAW OR EQUITY OR OTHERWISE OF OR
AGAINST ANY OF THE CLAIMS OR CAUSES OF ACTION RELEASED HEREIN.


18.           NOTICES. ANY NOTICE UNDER THIS AGREEMENT MAY BE MADE AS FOLLOWS,
BY MAIL OR FAX:

If to Executive:

Said Mohammadioun

7450 Wildercliff Drive

Atlanta, GA 30328

 

If to Company:

Richard C. Mosher, Esq.

General Counsel

Intellisync Corporation

2550 N. First St., Suite 500

San Jose, CA 95131


19.           NO REPRESENTATIONS.  EACH PARTY REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  NEITHER PARTY HAS
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


20.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR
IS DECLARED BY A COURT OF COMPETENT JURISDICTION OR THE ARBITRATOR(S) UNDER
PARAGRAPH 18 TO BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION SO LONG AS THE REMAINING
PROVISIONS REMAIN INTELLIGIBLE AND CONTINUE TO REFLECT THE ORIGINAL INTENT OF
THE PARTIES.


21.           ENTIRE AGREEMENT. THIS AGREEMENT AND THE DOCUMENTS AND AGREEMENTS
REFERRED TO HEREIN REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
COMPANY AND EXECUTIVE CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT AND
EXECUTIVE’S RELATIONSHIP WITH COMPANY, AND SUPERSEDES AND REPLACES ANY AND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES CONCERNING THE SUBJECT
MATTER OF THIS AGREEMENT AND EXECUTIVE’S RELATIONSHIP WITH COMPANY, (EXCEPT THAT
THE CONFIDENTIALITY AGREEMENT AND THE STOCK AGREEMENT MAY BE MODIFIED BUT NOT
REPLACED HEREOF).

 

 

8

--------------------------------------------------------------------------------


 


22.           NO WAIVER.  THE FAILURE OF EITHER OF THE PARTIES TO INSIST UPON
THE PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS IN THIS AGREEMENT, OR THE
FAILURE TO PROSECUTE ANY BREACH OF ANY OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SHALL NOT BE CONSTRUED THEREAFTER AS A WAIVER OF ANY SUCH TERMS OR
CONDITIONS.  THIS ENTIRE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AS IF
NO SUCH FORBEARANCE OR FAILURE OF PERFORMANCE HAD OCCURRED.


23.           NO ORAL MODIFICATION.  THIS AGREEMENT MAY ONLY BE AMENDED IN A
WRITING SIGNED BY EXECUTIVE AND THE COMPANY.


24.           GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
EXECUTED AND DELIVERED WITHIN THE STATE OF CALIFORNIA, AND IT SHALL BE
CONSTRUED, INTERPRETED, GOVERNED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  TO THE
EXTENT THAT EITHER PARTY SEEKS INJUNCTIVE RELIEF IN ANY COURT HAVING
JURISDICTION EACH PARTY HEREBY CONSENTS TO PERSONAL AND EXCLUSIVE JURISDICTION
AND VENUE IN THE STATE AND FEDERAL COURTS OF THE STATE OF CALIFORNIA.


25.           EFFECTIVE DATE.  THIS AGREEMENT IS EFFECTIVE AFTER IT HAS BEEN
SIGNED BY BOTH PARTIES AND AFTER SEVEN (7) DAYS HAVE PASSED SINCE EXECUTIVE HAS
SIGNED THE AGREEMENT (“THE EFFECTIVE DATE”).


26.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND
EACH COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.


27.           VOLUNTARY EXECUTION OF AGREEMENT.  THIS AGREEMENT IS EXECUTED
VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF
THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS.  THE PARTIES
ACKNOWLEDGE THAT:


(A)           THEY HAVE READ THIS AGREEMENT;


(B)           THEY HAVE BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND
EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THEIR OWN CHOICE OR THAT THEY
HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


(C)           THEY UNDERSTAND THE TERMS AND CONSEQUENCES OF THIS AGREEMENT AND
OF THE RELEASES IT CONTAINS;


(D)           THEY ARE FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT.

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

 

Intellisync Corporation

 

 

 

 

 

Dated:

10/24/05

 

By

/s/ KEITH KITCHEN

 

 

 

 

 

 

 

 

Name

Keith Kitchen

 

 

 

 

 

 

 

 

Title

Chief Accounting Officer

 

 

 

 

 

 

 

 

Said Mohammadioun, an individual

 

 

 

 

 

Dated:

10/15/05

 

    /s/ SAID MOHAMMADIOUN

 

 

 

Said Mohammadioun

 

 

10

--------------------------------------------------------------------------------